FILED
                              NOT FOR PUBLICATION                          MAR 29 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JULIO DIAZ-LEIVA; MARIA TERESA                   No. 09-71303
RAYON-SANCHEZ,
                                                 Agency Nos. A070-944-576
               Petitioners,                                  A072-404-348

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Julio Diaz-Leiva, a native and citizen of El Salvador, and Maria Teresa

Rayon-Sanchez, a native and citizen of Mexico, petition for review of the Board of

Immigration Appeals’ (“BIA”) order summarily dismissing their appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the BIA’s decision to summarily dismiss an

appeal, and review de novo claims of due process violations. Singh v. Gonzales,

416 F.3d 1006, 1009 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion or violate due process by summarily

dismissing petitioners’ appeal where petitioners have conceded that they failed to

specify the reasons for their appeal on the Notice of Appeal, and failed to file a

promised written brief or to explain their failure to do so. See 8 C.F.R.

§§ 1003.1(d)(2)(i)(A), (E); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(showing of error required to prevail on a due process claim).

      Petitioners’ request for judicial notice of evidence later submitted in

connection with their motion for reconsideration is denied. See Fisher v. INS, 79

F.3d 955, 963 (9th Cir. 1996).

      Petitioners’ request to hold this case in abeyance is denied.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71303